

 S2873 ENR: Expanding Capacity for Health Outcomes Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fourteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Monday, the fourth day of January, two thousand and
			 sixteenS. 2873IN THE SENATE OF THE UNITED STATESAN ACTTo require studies and reports examining the use of, and opportunities to use, technology-enabled
			 collaborative learning and capacity building models  to improve programs
			 of the
			 Department of Health and Human Services, and for other purposes. 
	
 1.Short titleThis Act may be cited as the Expanding Capacity for Health Outcomes Act or the ECHO Act.
 2.DefinitionsIn this Act: (1)Health professional shortage areaThe term health professional shortage area means a health professional shortage area designated under section 332 of the Public Health Service Act (42 U.S.C. 254e).
 (2)Indian tribeThe term Indian tribe has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).
 (3)Medically underserved areaThe term medically underserved area has the meaning given the term medically underserved community in section 799B of the Public Health Service Act (42 U.S.C. 295p). (4)Medically underserved populationThe term medically underserved population has the meaning given the term in section 330(b) of the Public Health Service Act (42 U.S.C. 254b(b)).
 (5)Native AmericansThe term Native Americans has the meaning given the term in section 736 of the Public Health Service Act (42 U.S.C. 293) and includes Indian tribes and tribal organizations.
 (6)SecretaryThe term Secretary means the Secretary of Health and Human Services. (7)Technology-enabled collaborative learning and capacity building modelThe term technology-enabled collaborative learning and capacity building model means a distance health education model that connects specialists with multiple other health care professionals through simultaneous interactive videoconferencing for the purpose of facilitating case-based learning, disseminating best practices, and evaluating outcomes.
 (8)Tribal organizationThe term tribal organization has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).
			3.Examination and report on technology-enabled collaborative learning and capacity building models
			(a)Examination
 (1)In generalThe Secretary shall examine technology-enabled collaborative learning and capacity building models and their impact on—
 (A)addressing mental and substance use disorders, chronic diseases and conditions, prenatal and maternal health, pediatric care, pain management, and palliative care;
 (B)addressing health care workforce issues, such as specialty care shortages and primary care workforce recruitment, retention, and support for lifelong learning;
 (C)the implementation of public health programs, including those related to disease prevention, infectious disease outbreaks, and public health surveillance;
 (D)the delivery of health care services in rural areas, frontier areas, health professional shortage areas, and medically underserved areas, and to medically underserved populations and Native Americans; and
 (E)addressing other issues the Secretary determines appropriate. (2)ConsultationIn the examination required under paragraph (1), the Secretary shall consult public and private stakeholders with expertise in using technology-enabled collaborative learning and capacity building models in health care settings.
				(b)Report
 (1)In generalNot later than 2 years after the date of enactment of this Act, the Secretary shall submit to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Energy and Commerce of the House of Representatives, and post on the appropriate website of the Department of Health and Human Services, a report based on the examination under subsection (a).
 (2)ContentsThe report required under paragraph (1) shall include findings from the examination under subsection (a) and each of the following:
 (A)An analysis of— (i)the use and integration of technology-enabled collaborative learning and capacity building models by health care providers;
 (ii)the impact of such models on health care provider retention, including in health professional shortage areas in the States and communities in which such models have been adopted;
 (iii)the impact of such models on the quality of, and access to, care for patients in the States and communities in which such models have been adopted;
 (iv)the barriers faced by health care providers, States, and communities in adopting such models; (v)the impact of such models on the ability of local health care providers and specialists to practice to the full extent of their education, training, and licensure, including the effects on patient wait times for specialty care; and
 (vi)efficient and effective practices used by States and communities that have adopted such models, including potential cost-effectiveness of such models.
 (B)A list of such models that have been funded by the Secretary in the 5 years immediately preceding such report, including the Federal programs that have provided funding for such models.
 (C)Recommendations to reduce barriers for using and integrating such models, and opportunities to improve adoption of, and support for, such models as appropriate.
 (D)Opportunities for increased adoption of such models into programs of the Department of Health and Human Services that are in existence as of the report.
 (E)Recommendations regarding the role of such models in continuing medical education and lifelong learning, including the role of academic medical centers, provider organizations, and community providers in such education and lifelong learning.Speaker of the House of RepresentativesVice President of the United States and President of the Senate